          Case 1:19-cr-00545-CM Document 89 Filed 01/25/21 Page 1 of 1




January 25, 2021                                                                       Peter G. Neiman
                                                                                        +1 212 295 6487 (t)
VIA ECF                                                                                 +1 212 230 8888 (f)
                                                                             peter.neiman@wilmerhale.com

The Honorable Colleen McMahon
United States District Court
  for the Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: United States v. Michael Carroll, et al., No. 19-cr-545 (CM)

Dear Chief Judge McMahon:

The defendants in the above-captioned case write to request an adjournment of trial in this case
until September 20, 2021. The government consents to our request.

This case is currently scheduled for trial in May 2021, pending approval from the Court’s trial
panel. In light of the challenges that the ongoing COVID-19 pandemic presents to defendants’
ability to prepare their defense to the complicated accounting fraud allegations in this case, we
ask that the Court adjourn the trial date until September 20, 2021. The parties agree to exclude
time under the Speedy Trial Act until September 20, in order to, among other things, allow the
defense to prepare given COVID-19.


Respectfully submitted,



/s/ Peter G. Neiman                                          /s/ Gregory W. Kehoe
PETER G. NEIMAN                                              Gregory W. Kehoe
WILMER CUTLER PICKERING                                      GREENBERG TRAURIG LLP
   HALE AND DORR LLP                                         200 Park Avenue
7 World Trade Center                                         New York, NY 10116
250 Greenwich Street                                         (212) 801-9200
New York, NY 10007                                           Counsel for Michael V. Pappagallo
(212) 230-8800
Counsel for Michael Carroll
